DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. 


Information Disclosure Statement
For the record, applicant is requested to file an IDS, containing the prior arts considered in the parent application. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10581627 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because: The independent . 
Analysis of the independent claims:
Claim 1 of the Patent:
1. A method comprising: before a broadcast or multicast service period and based on beamforming training information received at a first wireless communication device from a plurality of second wireless communication devices, obtaining at the first wireless communication device a connectivity map for broadcasting and multicasting to the plurality of second wireless communication devices; subsequent to receiving the connectivity map, transmitting, at the first wireless communication device, an announcement frame to the plurality of second wireless communication devices, wherein the announcement frame indicates (i) the broadcast or multicast service period for the plurality of second wireless communication devices, (ii) an end time of the broadcast or multicast service period, and (iii) a sequence order of a plurality of frames to be directed respectively to the plurality of second wireless communication devices, wherein the announcement frame includes an extended schedule element, wherein the extended schedule element announces the broadcast or multicast service period and includes an element identifier, a length field and allocation fields, wherein the allocation fields include sub-fields, and wherein the sub-fields include an allocation control, a beamforming control, a source association identifier, a destination identifier, an 

Claim 1 of the instant application: 
1. A method comprising: transmitting, at a first wireless communication device, an announcement frame indicating a broadcast or multicast service period to a plurality of second wireless communication devices, wherein the announcement frame indicates (i) an end time of the broadcast or multicast service period and (ii) an order of a sequence of frames to be directed to the plurality of second wireless communication devices, each of the sequence of frames to be directed to a respective one of the plurality of second wireless communication devices; transmitting, at the first wireless communication device using a directional antenna pattern, the each of the sequence of frames to the respective one of the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame; and receiving, at the first wireless communication device from the 

The modification of the Claim 1 of the Patent to match the Claim 1 of the instant application, is as follows:
Modification of the Claim 1 of the Patent:
1. A method comprising: indicating a broadcast or multicast service period to the plurality of second wireless communication devices, wherein the announcement frame indicates (i) , each of the sequence of frames to be directed to a respective one of the respective one 

The analysis for the remaining the independent claims, is the same. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trainin (US 20170353923 A1), in view of Wang (US 20180206139 A1).

Claim 1. Trainin teaches a method comprising: transmitting, at a first wireless communication device (figure 1, master station 102), an announcement frame ([0006] FIG. 2 illustrates an announcement traffic indication message ATIM frame delivery by an access point AP) indicating a broadcast or multicast service period to a plurality of second wireless communication devices (figure 1, stations A B C 104), wherein the announcement frame indicates (i) an end time of the broadcast or multicast service period and (ii) an order of a sequence of frames to be directed to the plurality of second wireless communication devices, each of the sequence of frames to be directed to a respective one of the plurality of second wireless communication devices (FIG. 2); transmitting, at the first wireless communication device using a directional antenna pattern, 
Trainin does not explicitly disclose the underlined feature above, namely broadcast or multicast.
Trainin does not explicitly disclose broadcast or multicast.
As seen above Trainin discloses a service period.
However, Wang discloses broadcast or multicast ([0132] FIG. 4 is a diagram of an example signaling procedure for Relay DMG Station RDS selection for range extension 400 involving a S-REDS 401, a PCP/AP 402, a first RDS 403, a second RDS 404, and a D-REDS 405. In this example, the PCP/AP 402 may announce a service period SP 410 to the S-REDS 401, D-REDS 405, and also each known RDS 403, 404 in a quasi-omni broadcasting manner to perform beamform BF training processing 415. [0140] FIG. 9 is a diagram of an example signaling procedure for a link setup for range extension 900. FIG. 9 shows an example link setup procedure between an S-REDS 901 and a D-REDS 902 through an RDS 903, with assistance from an AP/PCP 904. Initially, the S-REDS 901 may determine the identity of a capable D-REDS 902 by transmitting an Information Request message 905 to the AP/PCP 904 with the Subject Address field set to the Broadcast address. In response, the AP/PCP 604 may transmit an Information Response message 907 with the identities and capabilities of all BSS/PBSS members. The S-
(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Wang with Trainin; the motivation is to set up directional multigigabit range extensions utilizing relayed links. E.g. see Wang (0003] In IEEE 802.11ad-2012, Very High Throughput using the 60 Gigahertz GHz band has been introduced. Wide bandwidth spectrum at 60 GHz is available, thus enabling very high throughput operation. IEEE 802.11ad supports up to 2 GHz operating bandwidths and the data rate can reach up to 6 Gigabits per second Gbps. Since the propagation loss at 60 GHz is more significant than at the 2.4 GHz and 5 GHz bands, beamforming has been adopted in IEEE 802.11ad as a means to extend the coverage range. Another feature of the IEEE 802.11ad amendment is the addition of a scheduled channel access mode in addition to contention-based access. This allows an AP and STA to gain predictable access to the channel. Further, in addition to the IBSS, the IEEE 802.11ad introduced the concept of a Personal Basic Service Set PBSS as an ad-hoc network. Similar to the IBSS, the PBSS is a type of IEEE 802.11 local area network LAN in which STAs communicate directly with each other. In contrast to the IBSS, in the PBSS one STA assumes the role of the PBSS control point PCP)


Claim 2. Trainin in view of Wang teach the method of claim 1, and (In Trainin) transmitting the announcement frame comprises transmitting the announcement frame using a quasi-omni-directional antenna pattern ([0051] The antennas 310 may comprise one or more directional or omnidirectional antennas, including, for example, dipole antennas, monopole antennas, patch antennas, loop antennas, microstrip antennas or other types of antennas suitable for transmission of RF signals. In some multiple-input multiple-output MIMO embodiments, the antennas 310 may be effectively separated to take advantage of spatial diversity and the different channel characteristics that may result). 

Claim 3. Trainin in view of Wang teach the method of claim 1, and (In Trainin) transmitting the announcement frame comprises: transmitting the announcement frame that is aggregated with data frames to the plurality of second wireless communication devices before a start of the broadcast or multicast service period ([0022] As shown in FIG. 2, frame delivery includes a beacon transmission interval BTI. The BTI may contain multiple beacon frames 202, each transmitted by the AP 102 in a different sector to cover all possible directions. Example directions may include directions shown in FIG. 1, for example one direction to cover STA A 104 and STA B 104, and a second direction to cover STA C 104, as well as any other directions not shown in FIG. 1. The association beamforming training A-BFT interval is used by STAs 104 to train their antenna sector for communication with the AP 102. During the A-BFT interval, STAs 

Claim 4. Trainin in view of Wang teach the method of claim 1, and (In Trainin) the announcement frame further indicates an end time of a last frame in the sequence of frames within the broadcast or multicast service period ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames). 

Claim 5. Trainin in view of Wang teach the method of claim 1, and (In Trainin) receiving an acknowledgement frame in response to the each of the sequence of frames comprises receiving the acknowledgement frame in response to the each of the sequence of frames, after transmitting all of the sequence of frames to be directed to the plurality of second wireless communication devices (FIG. 2 elements 208). 

Claim 6. Trainin in view of Wang teach the method of claim 1, and (In Trainin) the acknowledgement frame in response to the each of the sequence of frames is one of a sequence of acknowledgement frames from the plurality of second wireless communication devices; and wherein receiving an acknowledgement frame in response to the each of the sequence of frames comprises receiving the sequence of acknowledgement frames from the 

Claim 7. Trainin in view of Wang teach the method of claim 1, and the acknowledgement frame in response to the each of the sequence of frames is one of a sequence of acknowledgement frames from the plurality of second wireless communication devices; and the method further comprising transmitting a polling frame to trigger transmission of the sequence of acknowledgement frames from the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame ([0039] FIG. 29 eRDS poll frame format. [0058] FIG. 48 Multi -Relay Poll frame format. [0153] FIG. 13 is a signaling procedure for range extension and polled data transfer 1300. A link is established 1305 between an S-REDS 1310 and a D-REDS 1315 via an RDS 1320. FIG. 13 shows the procedure for data transfer where the nodes are first polled by a AP/PCP 1325 transmitting a Poll message 1330. This follows the device discovery, association and RDS selection steps. Each STA, upon receiving the Poll message 1330 from the AP/PCP 1325, transmits a Service Period Request SPR 1335 containing its channel time requirement. The SPR message 1335 includes multiple Dynamic Allocation Info fields, for different data queues. This information enables the AP/PCP 1325 to prioritize channel access according to queue occupancy across multiple STAs. In Wang). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.


Claim 8. Trainin in view of Wang teach the method of claim 1, and (In Trainin) two adjacent frames in the sequence of frames are separated by an inter-frame spacing time interval that is shorter than a short inter-frame space SIFS ([0070] an amount of time between transmission of the first ATIM and the second ATIM is smaller than a short interframe space SIFS). 

Claim 9. Trainin in view of Wang teach the method of claim 1, and at least each of the plurality of second wireless communication devices serves as a relay between the first wireless communication device and at least one third wireless communication device, the method further comprising: transmitting, by the at least one of the plurality of second wireless communication devices, the frame to be directed to the at least one third wireless communication device, after a last acknowledgement frame has been transmitted, according to the order of the sequence of frames indicated in the announcement frame ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 10. Trainin in view of Wang teach the method of claim 1, and at least each of the plurality of second wireless communication devices serves as a relay between the first wireless communication device and at least one third wireless communication device, the method further comprising: transmitting, by the at least one of the plurality of second wireless communication devices using spatial reuse, the frame to be directed to the at least one third wireless communication device, simultaneously with transmitting, by the first wireless communication device, one of the sequence of frames to a respective one of the plurality of second wireless communication devices ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup Response 955 includes an 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 11. Trainin in view of Wang teach the method of claim 1, and (In Trainin) obtaining, at the first wireless communication device, a connectivity map for broadcast and multicast to the plurality of second wireless communication devices before the broadcast and multicast service period, based on beamforming training information received from the plurality of second wireless communication devices; and transmitting, at the first wireless communication device, an extended schedule element in a management frame that notifies the plurality of second wireless communication devices the broadcast or multicast service period ([0022] As shown in FIG. 2, frame delivery includes a beacon transmission interval BTI. The BTI contains multiple beacon frames 202, each transmitted by the AP 102 in a different sector to cover all possible directions. Example directions may include directions shown in FIG. 1, for example one direction to cover STA A 104 and STA B 104, and a second direction to cover STA C 104, as well as any other directions not shown in FIG. 1. The association beamforming training A-BFT interval is used by STAs 104 to train their antenna sector for communication with the AP 102. During the A-BFT interval, STAs 104 may send a series of sector sweep SSW frames to APs 102 204 over different antenna sectors to find the one that provides the best signal quality. A Data 

Claim 12. Trainin teaches a device including: a transceiver; processor electronics coupled with the transceiver; and a non-transitory computer-readable storage medium coupled to the processor electronics and storing programming instructions for execution by the processor electronics (figures 5,6), wherein the programming instructions instruct the processor electronics to operate the transceiver to: receive, from a first wireless communication device (figure 1, master station 102), an announcement frame ([0006] FIG. 2 illustrates an announcement traffic indication message ATIM frame delivery by an access point AP) indicating a broadcast or multicast service period to a plurality of second wireless communication devices (figure 1, stations A B C 104), the device being one of the plurality of second wireless communication devices, wherein the announcement frame indicates (i) an end time of the broadcast or multicast service period, (ii) an end time of a last frame in a sequence of frames within the broadcast or multicast service period, and (iii) an order of the sequence of frames to be directed to the plurality of second wireless communication devices, each of the sequence of frames to be directed to a respective one of the plurality of second wireless communication devices (FIG. 2); receive, from the first wireless communication device, a frame to be directed to the device, according to the order of the sequence of frames indicated in the announcement frame (FIG. 2 elements 200); and transmit, to the first wireless communication device, an acknowledgement frame in response to receiving the frame to be directed to the device, 
Trainin does not explicitly disclose the underlined feature above, namely broadcast or multicast.
Trainin does not explicitly disclose broadcast or multicast.
As seen above Trainin discloses a service period.
However, Wang discloses broadcast or multicast ([0132] FIG. 4 is a diagram of an example signaling procedure for Relay DMG Station RDS selection for range extension 400 involving a S-REDS 401, a PCP/AP 402, a first RDS 403, a second RDS 404, and a D-REDS 405. In this example, the PCP/AP 402 may announce a service period SP 410 to the S-REDS 401, D-REDS 405, and also each known RDS 403, 404 in a quasi-omni broadcasting manner to perform beamform BF training processing 415. [0140] FIG. 9 is a diagram of an example signaling procedure for a link setup for range extension 900. FIG. 9 shows an example link setup procedure between an S-REDS 901 and a D-REDS 902 through an RDS 903, with assistance from an AP/PCP 904. Initially, the S-REDS 901 may determine the identity of a capable D-REDS 902 by transmitting an Information Request message 905 to the AP/PCP 904 with the Subject Address field set to the Broadcast address. In response, the AP/PCP 604 may transmit an Information Response message 907 with the identities and capabilities of all BSS/PBSS members. The S-REDS 901 may transmit a Relay Link Setup Request 909 to the AP/PCP 904. The Relay Link Setup Request 909 may include an indicator that indicates the D-REDS 902 as the destination STA. The AP/PCP 904 may transmit an Extended Schedule 911 to the S-REDS 901. The Extended Schedule 911 may include a BF training field set to 1 and a destination AID field that indicates the D-REDS 
(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Wang with Trainin; the motivation is to set up directional multigigabit range extensions utilizing relayed links. E.g. see Wang (0003] In IEEE 802.11ad-2012, Very High Throughput using the 60 Gigahertz GHz band has been introduced. Wide bandwidth spectrum at 60 GHz is available, thus enabling very high throughput operation. IEEE 802.11ad supports up to 2 GHz operating bandwidths and the data rate can reach up to 6 Gigabits per second Gbps. Since the propagation loss at 60 GHz is more significant than at the 2.4 GHz and 5 GHz bands, beamforming has been adopted in IEEE 802.11ad as a means to extend the coverage range. Another feature of the IEEE 802.11ad amendment is the addition of a scheduled channel access mode in addition to contention-based access. This allows an AP and STA to gain predictable access to the channel. Further, in addition to the IBSS, the IEEE 802.11ad introduced the concept of a Personal Basic Service Set PBSS as an ad-hoc network. Similar to the IBSS, the PBSS is a type of IEEE 802.11 local area network LAN in which STAs communicate directly with each other. In contrast to the IBSS, in the PBSS one STA assumes the role of the PBSS control point PCP).
Therefore, the combination of Wang with Trainin, discloses the combination of the above limitations.



Claim 14. Trainin in view of Wang teach the device of claim 12, and the programming instructions instruct the processor electronics to operate the transceiver to: receive a polling frame for triggering transmission of a sequence of acknowledgement frames from the plurality of second wireless communication devices according to the order of the sequence of frames indicated in the announcement frame; and transmit, to the first wireless communication device, the acknowledgement frame in response to receiving the frame to be directed to the device, according to the order of the sequence of frames indicated in the announcement frame after receiving the polling frame ([0039] FIG. 29 eRDS poll frame format. [0058] FIG. 48 Multi -Relay Poll frame format. [0153] FIG. 13 is a signaling procedure for range extension and polled data transfer 1300. A link is established 1305 between an S-REDS 1310 and a D-REDS 1315 via an RDS 1320. FIG. 13 shows the procedure for data transfer where the nodes are first polled by a AP/PCP 1325 transmitting a Poll message 1330. This follows the device discovery, association and RDS selection steps. Each STA, upon receiving the Poll message 1330 from the AP/PCP 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 15. Trainin in view of Wang teach the device of claim 12, and the device serves as a relay between the first wireless communication device and at least one third wireless communication device, and the programming instructions instruct the processor electronics to operate the transceiver to: relay a frame to be directed to the at least one third wireless communication device ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup Response 955 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the RDS 903 is a relay. In Wang). 

The motivation to combine the references, is the same as the parent claim. 

Claim 16. Trainin in view of Wang teach the device of claim 15, wherein the programming instructions instruct the processor electronics to operate the transceiver to: transmit the frame to be directed to the at least one third wireless communication device, after a last acknowledgement frame has been transmitted, according to the order of the sequence of frames indicated in the announcement frame ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup Response 955 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the RDS 903 is a relay. In Wang). 
Compact notation has been utilized, above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.


Claim 17. Trainin in view of Wang teach the device of claim 15, and the programming instructions instruct the processor electronics to operate the transceiver to: transmit, using spatial reuse, the frame to be directed to the at least one third wireless communication device, simultaneously with the first wireless communication device's transmission of one of the sequence of frames to a respective one of the plurality of second wireless communication devices ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup Response 955 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the RDS 903 is a relay. In Wang). 
Compact notation has been utilized, above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

broadcast or multicast service period to a plurality of second wireless communication devices (figure 1, stations A B C 104), wherein the announcement frame indicates (i) an end time of the broadcast or multicast service period and (ii) an order of a sequence of frames to be directed to the plurality of second wireless communication devices (FIG. 2), each of the sequence of frames to be directed to a respective one of the plurality of second wireless communication devices; transmit, using a directional antenna pattern, the each of the sequence of frames to the respective one of the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame (FIG. 2 elements 200); and receive, from the respective one of the plurality of second wireless communication devices, an acknowledgement frame in response to the each of the sequence of frames (FIG. 2 elements 208). 
Trainin does not explicitly disclose the underlined feature above, namely broadcast or multicast.
Trainin does not explicitly disclose broadcast or multicast.
As seen above Trainin discloses a service period.

(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Wang with Trainin; the motivation is to set up directional multigigabit range extensions utilizing relayed links. E.g. see Wang (0003] In IEEE 
Therefore, the combination of Wang with Trainin, discloses the combination of the above limitations.

Claim 19. Trainin in view of Wang teach the device of claim 18, and (In Trainin) the announcement frame further indicates an end time of a last frame in the sequence of frames within the broadcast or multicast service period ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames). 



Conclusion
The prior art made of record and considered pertinent to applicant's disclosure and claims:
CHU (US 20160255606 A1)



[0332] After a COBRA controllee initiated TOD clock offset and propagation delay estimation process, the STA may relay information such as C_Offset and PDelay to the AP using a frame that may include the COBRA controllee IE. The AP may determine a refresh rate for the STA based on the TOD C_offset and PDelay changing rate. The AP may inform the STA of such refresh frequency using a unicast frame that may contain the unicast COBRA group management IE or a broadcast frame that may contain the broadcast COBRA group management IE. At every refresh interval, the AP may determine to initiate the COBRA controller initiated TOD clock offset and propagation delay estimation process. The AP may also determine to have the STA initiate the COBRA controllee initiated TOD clock offset and propagation delay estimation process.

Grandhi (US 20110261708 A1)
[0152] The sounding request frame or sounding frame from the beamformer may include the group ID information in either the PHY preamble or in MAC layer fields. In these scenarios, the RA field of the sounding request frame or sounding frame from the beamformer may include one of the following: a broadcast ID or a general group ID representing all group transmissions (e.g., MU-MIMO or OFDMA). Also, if the PHY preamble of the sounding request frame or sounding frame from the beamformer is modified, then L-SIG TXOP protection as defined in IEEE 802.11n may be used for NAV setting of legacy devices, because the legacy devices may not understand or decode the modified PHY preamble. Alternatively, a legacy format frame 

KIM (US 20110002219 A1)
[0223] With the embodiment of FIG. 26B (and also within other embodiments), the MU-MIMO/OFDMA transmitter can relay received feedback (e.g., as V matrices) to other MU-MIMO/OFDMA recipients as well to allow them to cancel cross talk (interference). A supplied transmit vector (TXV) may be used to increase SINR (signal to interference noise ration) at a receiver. The feedback relay may be accomplished through various means. For example, a directed transmission(s) may be sent using management frames that contain only this information. The MU-MIMO/OFDMA transmitter knows which destination or recipient devices to target in a single MU-MIMO transmission, and therefore, in cases that TXV is provided to the destination or recipient devices, it can send only the needed TXV values to the specific targeted destinations or recipient devices. 
[0224] For example, if STA1 and STA2 will be paired in a MU-MIMO transmission, the transmitter sends the TXV for STA1 to STA2 and sends the TXV for STA2 to STA1, but it is not necessary to send the TXV for STA1 to STA3 if there will not be a MU-MIMO transmission to the pair STA1 and STA3. Alternately, the feedback may be returned in aggregate transmissions, e.g. management frames with relayed feedback aggregated with data frames. The feedback relay may also be accomplished by multicast transmissions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465